 SEIBERLING RUBBER COMPANY, BATESVILLE DIVISION267fair labor practices within the meaning of Section 8(b) (4) (i), (ii) (B) and (D) ofthe Act.4.The aforesaid unfair labor practices are unfair labor practices affecting com-merce within the meaning of Section 2(6) and(7) of the Act.[Recommended Order omitted from publication.]SeiberlingRubber Company, BatesvilleDivisionandUnitedRubber,Cork,Linoleum and PlasticWorkersofAmerica,AFL-CIO.Case No. 26-CA-1301.April 044, 1963DECISION AND ORDEROn February 21, 1963, Trial Examiner Thomas N. Kessel issuedhis Intermediate Report in the above-entitled proceeding, finding thatthe Respondent had not engaged in the unfair labor practices allegedin the complaint, and recommending that the complaint be dismissedin its entirety, as set forth in the attached Intermediate Report.Thereafter the General Counsel and the Charging Party filed excep-tions to the Intermediate Report and supporting briefs.Pursuant to the provisions of Section 3 (b) of the Act, the Board hasdelegated its powers in connection with this case to a three-memberpanel [Chairman McCulloch and Members Rodgers and Fanning].The Board has reviewed the rulings of the Trial Examiner made atthe hearing and finds that no prejudicial error was conunitted.Therulings are hereby affirmed.The Board has considered the Inter-mediate Report, the exceptions and briefs, and the entire record inthis case, and hereby adopts the findings, conclusions, and recom-mendations of the Trial Examiner.[The Board dismissed the complaint.]INTERMEDIATE REPORTSTATEMENT OF THE CASEUpon a charge filed June 14, 1962, and an amended charge filed July 23, 1962, byUnited Rubber, Cork, Linoleum and Plastic Workers of America, AFL-CIO, hereincalled the Union, the General Counsel of the National Labor Relations Board, hereincalled the Board, by the Regional Director for the Twenty-sixth Region, issued hiscomplaint dated October 30, 1962, against Batesville Rubber Company.The nameof the Company was amended at the hearing and now appears in the case asSeiberling Rubber Company, Batesville Division.The complaint against the desig-nated company, herein called the Respondent,alleged that the Respondent had en-gaged and was engaging in unfair labor practices affecting commerce within themeaning of Section 8(a)(3) and (1) and Section 2(6) and (7) of the NationalLabor Relations Act, 61 Stat. 136, herein called the Act.The Respondent's answerdenies the allegations of unlawful conduct in the complaint.Uponnotice of hearingduly served upon the parties a hearing was held at Batesville, Arkansas, on Decem-ber 14, 1962, before Trial Examiner Thomas N. Kessel.All parties were representedby counsel.Full opportunity to be heard,to examine and cross-examine witnesses,and to introduce evidence was afforded all parties.Oral arguments by the partiesat the close of the hearing and the brief filed by the Respondent have been carefullyconsidered.142 NLRB No. 29. 268DECISIONS OF NATIONAL LABOR RELATIONS BOARDUpon the entire record in the case, and from observation of the witnesses, I makethe following:FINDINGS OF FACT1.THE LABOR ORGANIZATIONINVOLVEDUnited Rubber, Cork, Linoleumand PlasticWorkers of America, AFL-CIO, is alabor organizationwhichadmitsto membershipthe employees of Respondent.H. PERTINENT COMMERCE FACTSThe complaint alleges and the answer admits that the Respondent is an Arkansascorporation which is a subsidiary of Seiberling Rubber Company, an Ohio corpora-tion,maintaining a plant in Batesville, Arkansas, where it is engaged in the manu-facture, sale, and shipment of rubber shoe heels, soles, and related rubber products;that during the year preceding issuance of the complaint the Respondent purchasedand had shipped from points outside the State of Arkansas, to its plant in Batesville,materials valued in excess of $50,000; that during the same period the Respondentmanufactured, sold, and shipped from its Batesville plant finished products valuedin excess of $50,000 to points outside the State of Arkansas.The Respondent con-cedes and I find from the foregoing facts that it is engaged in interstate commerceand that it will effectuate the policies of the Act to assert jurisdiction over its businessin this proceeding.III.THE ALLEGED UNFAIR LABOR PRACTICESThe General Counsel contends that the Respondent unlawfully discharged EdwardL.McClure on or about May 29, 1962, because of hisunionactivities.In oralargument at the conclusion of the hearing the General Counsel maintained thatMcClure's discharge was in reprisal for his leadership in the union campaign pre-ceding the election on April 20, 1962, in which the Union was rejected by theRespondent's employees.The Respondent denies that it discharged McClure. Itdefended at the hearing and asserted in its brief that McClure walked off the job onMay 25 and was not permitted by the Respondent to return to work when he reportedagain on May 29 at the conclusion of a 3-day suspension on the ground that he hadvoluntarily quit his job.There is no question in the case about McClure's leadership in the Union's cam-paign for election as the bargaining representative of the Respondent's employees.The record also convincingly shows that the Respondent knew that McClure was oneof the Union's most active protagonists. I am satisfied that each of the Respondent'sofficials did not know about all of his various activities in behalf of the Union, butthey admittedly knew that McClure and another employee had been the signers ofa letter supporting the Union which was published in the local newspaper shortlybefore the election.Furthermore, McClure's foreman, Channing L. Meek, acknowl-edged that he had heard of McClure's union activities through the grapevine.Theseactivities were of such character that, having heard of them, Meek must have under-stoodMcClure was a leader in the union movement.The General Counsel theorizes that in its desire to get rid of McClure after theelection, the Respondent embarked upon a program of harassment with the intentionthat it would thereby make McClure's job so unendurable that he would quit, or,failing in this objective, that it would thereby manufacture a pretext to obscure hisdischarge for union activities.The General Counsel's case ispremised upon testimony by McClure that he wassingled out by the Respondent's officials and supervisors after the election as therecipient of reprimands and discipline for noncompliance with the Respondent's rulesand regulations.He assertedly had not before the election been subjected to thediscipline and reprimands which followed the election.According to the GeneralCounsel, there was no more justification after the election than before for the repri-mands and discipline which followed that event and which led to his termination.McClure operated a press for the production of rubber heels through a process inwhich raw rubber was cured by the application of heat.All the procedures andoperations which McClure was required by the Respondent to performin a singlecuring process were to be accomplished within a 13-minute period.These 13-minutecycles were to be continuous throughout each 8-hour workday so that in the courseof a single day there would, absent abnormal circumstances, thirty-seven 13-minutecycles.No time off was permitted by the Respondent for a lunch break by McClureand his fellow pressmen.Lunch was to be eaten by them during the free time avail-able to the pressmen in the course of each 13-minute cycle. SEIBERLING RUBBER COMPANY, BATESVILLE DIVISION269McClureconcededhis ability generally to maintain the required cycle.Hetestified, however, that because of various difficulties encountered in the operationof hispresshe had trouble keeping on cycle. For this reason and because he believedthat the 13-minute cycle was too demanding and that he had to push to maintain it,he was off cycle almost every day by 1 minute.He claimed that he was not theonly pressman who was on a 14-minute cycle but that other pressmen also weresimilarly off cycle.He conceded thatone reasonfor being consistently off cyclewas the fact that he and the other employees wereengagingin a "deliberate slow-down."Although this condition had existed before the April 20 representationelectionand was known by his supervisors, neither he nor the other pressmen, tohis knowledge, had been reprimanded therefor by their superiors.McClure testified that the first reprimand he receivedcame onthe first Monday orTuesday afterthe election,April 23 or 24. On this occasion he had been runninga 14-minute cycle and was so informed by Superintendent Reynolds who orderedhim to report to the plant manager's office.Another pressman, Robert Cazort, wasdirected to accompany McClure to the office to witness what transpired there.McClure gave this account of what occurred at the foregoing meeting.ActingPlant Manager Sam Roudebush pointed out to McClure that he was not maintain-ing a 13-minute cycle and the latter admitted this was the case but argued that he wasnot working differently than he had previously.Roudebush emphasized the ne-cessity forkeeping onthe 13-minute cycle and McClure responded that this ought tobe the rule for everyone.Roudebush informed him that it would be uniform forall the pressmen.He explained to McClure the time studies which had been madeand other factorspertainingto the performance of the job.He concluded bydirecting Superintendent Reynolds to find other duties for McClure.The latteracknowledged that he might have explained his failure to keep on cycle because hisback had been bothering him.When McClure returned to his press, ForemanMeek presented him a written reprimand and asked for his signature.McClurerefused to sign.Meek thereupon summoned Group Leader Gipson and directedhim to sign the reprimand.Gipson did so and handed a copy to McClure whothereupon tore it up and threw it away.McClure further testified that immediately after hissessionwith Roudebush,Superintendent Reynolds directed him to assume the duties of the stockboy in hisdepartment.The stockboy in turn took over the operation of McClure's press.Three or four days later McClure asked Reynolds to reassign him to his press.The requestwas granted.Although the hourly pay for the stockboy's job wasslightly lower than that for pressman McClure lost no pay during the period he wasaway from the press.McClure's account of the foregoing incident was not substantially controvertedby the Respondent's witnesses.The main difference, as they related, was in thesolicitude shown McClure.Roudebush testified that when McClure failed to reportfor work on April 21, the day after the election, he assumed, because of informationconveyed to him by an employee, that McClure's absence was attributable to fearof physical reprisal from employees who had opposed the Union.Roudebush hadthen asked his informant to tell McClure that he was needed and to come to workwithout fear that he would be bothered by anyone.On the following MondayRoudebush addressed the employees in the plant and warned them in McClure'spresence that the Respondent would not tolerate reprisals against anyone.He statedthat the election was over, the employees had expressed their will, and that theirjob now was to concentrate on improving the productivity which had suffered duringthe election campaign.The next day he spoke personally to McClure and reiteratedthe same sentiment.At the same time he encouraged him to report any actionsagainst him by other employees.Roudebush further testified that on April 24, Foreman Meek or SuperintendentReynolds reported to him that McClure was running his press off cycle.Roudebushdirected that word be communicated to him that the same performance was expectedfrom him as from other employees.The following day he received a report thatMcClure was still not complying with requirements.He then ordered him to bebrought to his office with a coworkeras a witness.He asked McClure why hewas not performing according to instructions and was told he could not keep up withthe 13-minute cycle.He thereupon showed him his past records revealing that hehad maintained this cycle.McClure explained he was able to do so only on certaindays butnot onothers.Roudebush presented him with records of other pressmenwho in the preceding days had cured on cycle at times when McClure had not.McClure responded that he had not felt like curing on cycle.Roudebush inquiredwhether he had been ill and offered to have him checked by a doctor.McClurerejected this offer but accepted Roudebush's suggestionthat he be transferred to a 270DECISIONS OF NATIONAL LABOR RELATIONS BOARDless arduous job until he felt better.Superintendent Reynolds was instructed toaccomplish the transfer and did so as McClure himself testified.Not long after McClure's visit to the Respondent's office an instrument wasinstalled on his machine for recording its operations.No other press had such adevice installed on it.Because of certain operational difficulties the instrument wasunable to function. It was, however, not removed from McClure's press.Thisaction by the Respondent presumably was offered by the General Counsel as addi-tional proof that McClure had been singled out for harassing treatment. In explana-tion,Roudebush testified that he ordered the procurement of the device in orderto ascertain why so many heels were being improperly cured.He claimed hisintention was to check the presses at random and that he did not instruct the plantengineer who procured the device to install it on a particular pressPlant EngineerParks confirmed that he had received no direction from Roudebush as to the pressto be checked.He testified that he had instructed the plant maintenance man, J. B.Nieman, to attach it to a press without specifying which.Nieman testified that hehad received such instruction from Parks and had selected McClure's press merelybecause it was the handiest on which to make the installation.He had not known atthe time it was McClure's press.The next incident relied upon by the General Counsel as proof of McClure'sharassment occurred, as related by McClure, at the end of April or beginning of May.He testified that Foreman Meek had come to his press to count the cured heels in thetub in which they were deposited upon removal from the press.McClure, like theother pressmen, was required to record on his press sheet the number of heelscured after each pull of the press.This number was supposed to correspond exactlywith the amount of heels in the tub.Meek's count disclosed less heels in the tubthan recorded on the sheet.He directed McClure to go to the office.Before heleft his press employee Tommie Holland volunteered to accompany McClure ashiswitness.When McClure arrived Plant Manager Fred Burrell called for anexplanation of the heel shortage.McClure replied he might have made a mistakein his written report.Burrell told him this "was not going to work."After McClurereturned to his press Meek came there and upon checking his work found a mistakeon the press sheet.Meek left but soon returned with a reprimand or grievanceslip.He remarked to McClure "I don't guess you will sign this?"McClure assuredhim he would not whereupon Meek gave him a copy and left.Holland recalled that McClure had failed to explain the shortage in his heelsand that Burrell, or one of the other officials present in the office, had thereuponpointed out to him the problems which resulted from such shortagesHe andMcClure were then sent back to their presses.Upon his return he found thatthe heels in his tub had been counted and compared with his press sheet and thata shortage had been noted.Then Foreman Meek arrived and checked his presssheet.Meek merely observed that he had made a mistake and showed him howto complete his press sheet.He received no reprimand slip as had McClure.Heacknowledged that at the time of this incident he was new on the job and still learn-ing how to do it and that Meek had so indicated.As proof that the heel-counting episode was another of the Respondent's harassingtactics againstMcClure, former employee Marvis Reynolds testified that during hisemployment, which began on September 19, 1961, he had not seen any other press-man's heels counted.He acknowledged, however, that he had not watched closelyand it was possible that such count had been made of other pressmen's heels.Burrell testified that a complaint had been received from a packer or trimmer ofa shortage of heels in a box in which the finished heels were packed.A checkrevealed that McClure had reported curing more heels on his press sheet than hehad actually cured.McClure was brought to his office for this reason.When theshortage was pointed out to him he charged that his superiors were "picking" onhim.Burrell denied doing anything of the sort.He indicated that he had justassumed his position and was not acquainted with the employees, and, further, thathe had no reason to pick on anyone. He assured McClure that everyone was "startingout fresh and bygones would be bygones."Counteracting the impression sought to be established by the General Counselthat the counting of McClure's heels was unique, Robert Cazort, who also operateda press, testified that from time to time his heels also had been counted and thaton the day when McClure's and Holland's heels were counted a similar count wasmade of all the pressmen's heels.McClure related that a few days after the foregoing experience he was reprimandedfor sitting down to eat his lunch.He named four other pressmen who that dayate their lunch in the same manner.He claimed that the pressmen commonly satdown to eat lunch in groups of three or four.Although there was no elaboration SEIBERLING RUBBER COMPANY, BATESVILLE DIVISION271of this incident, I assume McClure's testimony was elicited to show that he alonewas selected for censure in order to provoke him.The climactic incident resulting in McClure's termination occurred on May 24.Concerning it McClure testified that in the afternoon of that day Meek timed himwith a stopwatch at his press and remarked that he was running a 14-minute cycle.He thereupon ordered him to "take off and take 3 days."McClure gathered hispersonal items and returned to Meek where he stood at the press. In answer tohis query as to when he should return to work Meek told him to come back thefollowing Tuesday morning.As Meek accompanied him toward the front of theplant McClure handed him a small calendar bearing the Union's name and remarked"here is something to remember me by."Meek turned and walked away.McClurepunched out and left the plant.McClure claimed that Meek was in a position tosee him leave the plant but said nothing to stop him. Before leaving his press hedid not empty the heels which were then being cured as he assumed Meek woulddirect someone else to do so.McClure returned to the plant on the next Tuesdaymorning ready to resume work.Upon reporting he noted the absence of his timecardfrom its customary place in the rack.He asked Burrell for an explanation andwas informed he had quit when he had walked off the job the preceding Thursday.McClure insisted he had followed Meek's orders, but Burrell adamantly maintainedhe had quit.McClure was advised by the Union to report for work the followingThursday.When he came to the plant Burrell still insisted he had quit his joband ordered him from the premises.McClure left.Meek testified that he had checked McClure's operation on May 23 and hadthen ascertained he was not maintaining the 13-minute cycle.When he askedMcClure for an explanation the latter merely replied "he just did not want to."Meekconveyed this information to Burrell who directed him to instruct Meek to complywith the Respondent's requirements.The next day Meek timed McClure and foundthat although he was completing his cycle in less than 10 minutes he was recordingits completion in 14 minutes.The Respondent had no objection to the pressman'spersonal utilization of the time between the completion of the cycle and 13 minutes.The objection was only to arrogation of the additional minute.When Meek againreminded McClure of the obligation to maintain the required cycle he replied "hewas getting paid for the amount of work he was doing." In the afternoon of May 24Meek checked again and determined that McClure was still recording a 14-minutecycle.Meek once more called for an explanation and McClure told him he had noreason.Thereupon Meek suspended him for 3 days to think the situation over anddecide whether he would work as required.He instructed him to return to workthe following Tuesday at which time he would receive a written reprimand.Meekrelated that he walked away to check certain finished products and that McClurecame to him -and presented the Union's calendar with the remark that it was "toremember him by."He saw him walk to the front of the plant and a few minuteslater learned he had punched out and left the plant.Meek returned to McClure'spress and discovered that the 100 heels which had not been removed were overcuredand spoiled.He reported this to Burrell.Meek claimed that he had said nothingto warrant belief by McClure that his suspension was to begin immediately.Onthe contrary, he claimed he expressly told him to finish that day's work.TheRespondent's records show 6.6 hours worked by McClure on May 24, indicatingthat he departed 1.4 hours before completion of the normal day's work.Meekdenied knowing that McClure was leaving when he saw him walk to the front ofthe plant as this was an area frequented by employees who patronized the variousvending machines located there.He did however have the feeling that he mightbe leaving when he saw him pick up his gloves and walk toward the timeclock, andalso thought that McClure's gesture with the calendar signified his intention toleave his job.Burrell recalled Meek's reports to him on May 23 and 24 about McClure's failureto cure on cycle.He testified that he had directed Meek to impose the 3-day sus-pension if McClure refused to comply with his instructions.He received Meek'sreport on May 24 that McClure had left the plant at about 2:45 p.m. and assumedhe had quit.He entered this on McClure's record.He next saw McClure on thefollowing Tuesday morning when he sought to return to work.He informed himhe had quit and would not permit him to go back to his job.He conceded that hemight have overlooked McClure's departure from the plant on May 24 and excusedit as a mistake had he not left so abruptly without removing the heels from his presswhich were consequently overcured and spoiled.His disinclination to be forgivingin the circumstances was further induced by McClure's obstinacy despite the pastconsiderations shown him. 272DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe record fails to establish by the required preponderance that McClure was dis-charged by the Respondent because of his union activities. I have some reservationsas to whether Meek and Burrell really believed that when McClure left the plant onMay 24 after notice of his 3-day suspension that he was quitting his job with nointention of returning.McClure might have believed at the time that he had beenordered to stop work and to start his suspension immediately, and Meek might wellhave reasoned that McClure left the plant because of his belief he had been directedto do so even though he had said nothing which in his view warranted such under-standing by McClure.There is, however, no need to make findings concerningthese possibilities for whatever may have been the Respondent's course of action inthe circumstances it would not constitute a violation of the Act unless motivated byMcClure's union activities. I am satisfied that whatever the Respondent did con-cerning McClure, even if it deviously discharged him while insisting he quit, its con-duct was unrelated to McClure's union activities.I am convinced that McClure had sufficiently irritated Meek and Burrell by hisadmitted rebellious flouting of the Respondent's work requirements and their authorityto obtain compliance therewith that they seized the opportunity to get rid of him forthis reason alone.His unconcealed refusal to cure on cycle despite his clearly estab-lished ability to do so, coupled with his unwillingness to comply with the demandsof his superiors provided enough provocation to satisfy me that his termination wasattributable to just these factors.This conviction is fortified by the absence of evi-dence of any kind that the Respondent had violated the Section 7 rights of its em-ployees.Furthermore, while the Respondent had made known its opposition to theUnion in the election campaign, it did so circumspectly without invective or anystrong language which might intimate a lingering animosity toward employees fortheir union activities.To the contrary, the record shows positive action by theRespondent to dispel any notion of resentment toward those who espoused the Union.Roudebush made a special effort to protect McClure from molestation by other em-ployees after the election and encouraged continuation of his employment.Asnoted, the Respondent's officials leaned backward, as they claimed, to persuadeMcClure to become a satisfied and efficient employee.The implication that theRespondent was deliberately "riding" McClure is dispelled by his own statement atan Arkansas Unemployment Commission hearing that after the election the Respond-ent was riding everyone.This is consistent with the Respondent'sposition in thecase and the credited testimony of its witnesses that there was greater stringencyafter the election because of the letdown in productivity during the preelection period.All efforts to placate McClure and to secure his cooperation, however, failed.McClure insisted upon waging his crusade against the Respondent by refusing toabide by its requirements.His behavior toward Meek on May 23 and 24 must havebeen regarded by him as insolent. Burrell as he said, doubtless took a dim view ofhis disdainful departure from the plant and his disregard for the Respondent's prop-erty.I cannot do otherwise than find that McClure had so provoked them thatthey terminated him for these reasons.Whether they designated his termination avoluntary quitting or whether it was really a discharge is inconsequential.TheRespondent was privileged to do either without risking the sanctions of the Act, foran employer may discharge an employeefor anyreason,or even for no reason, solong as it does not discharge him for a reason forbiddenby the Act.I find that ithas not been proved that McClure was discharged because of his union activities.Upon the basis of the foregoing findings of fact and upon the entire record inthe case,Imake the following:CONCLUSIONS OF LAW1.SeiberlingRubber Company,BatesvilleDivision,Batesville,Arkansas, is en-gaged in commerce within the meaning of Section 2(6) and(7) of the Act.2.United Rubber, Cork,Linoleum andPlasticWorkers of America, AFL-CIO,is a labor organizationwithin themeaning of Section 2(5) of the Act.3.The allegations of the complaint that the Respondent has engaged in and isengaging in unfair labor practices within the meaning of Section 8 (a) (3) and (1) ofthe Act havenot been sustained.RECOMMENDED ORDERIt is recommendedthat thecomplaint be dismissed in its entirety.